Case 3:17-cv-00601-MHL Document 208 Filed 07/22/20 Page 1 of 1 PagelD# 3172

***Attenion Mr. Galindo: Please deliver this package to Will, the clerk for Judge Lauck, these
discovery items are not to be included on the docket.

Case # 3:17-cv-00601-MHL

Will,

Sincere apology for calling, it was in no way an attempt at an inappropriate communication,
and | was unaware a call would be inappropriate. | had previously been instructed to
communicate with the clerk for Judge Young and misunderstood the restriction on calling. | just
wanted to clarify that the index is leaving now via FedEx and will reach you tomorrow only
because we had not specifically addressed delivery method. | had asked the person who
answered the phone if it was possible to speak with Will, the clerk in Judge Lauck’s chambers, |
most certainly did not and would not claim to be named Will myself. | only wanted to alert you
that the package was on the way and determine how it should be addressed. Additionally,
upon returning my rental car | discovered one packet of 26a documents from yesterday that
may have mistakenly been excluded from the box | left with you. The fedex package | am
sending will include these possibly omitted documents, which are emails between myself and
Plaintiff Robert David Steele. The package will also include the index as requested as well as a
USB drive containing an exact duplicate of the files transmitted to Mr. Biss earlier this morning
to ensure parity between the records on file with the court and the records provided to
Plaintiff. | apologize for the confusion; in my line of work | have never dealt with this quantity
of printed documents. In retrospect, | regret not thinking of using loose leaf binders.

Jason Goodman | b/LA Jie CHKKT otpeeés THC CLEA
M. Hannah al La FILL TINS Lemed mm he
United Stat Vig. 9A Reed). nee a IT om

SericwZt ALU pikiies |

NEITHER Poy Ms] HAVE I yo JUL Liz 2000
ORAL DL Whi EN Crmmunicay 1on)) ene
vas COURT ox Pate, -
Communication , INCLUDING
san MUST parpicare JT wag
Senf To THe of Posing MALTY.
ANY, THE Corner PRELUDES
"Ak to Oe. Les Rom Sending
Léf[erge 9. Docliments WiTHont 4.

It RULE ALropwninG IT,
T Caunor rtaregn) AGAIN:

 
